EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 11, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method, comprising forming at least a part of a suspension assembly, wherein the suspension assembly comprises an inner frame for coupling with an image sensor of a camera, an outer frame, and one or more flexure arms for connecting the inner frame to the outer frame, wherein the one or more flexure arms are configured to allow motion of the inner frame, together with the image sensor, in one or more directions relative to the outer frame, wherein the forming comprises forming one or more electrical traces at a first side of a substrate, and forming the one or more flexure arms at a second side of the substrate, wherein the second side faces opposite the first side, and wherein the forming the one or more flexure arms comprises depositing, using one or more electroforming processes, a first material within one or more cavities defined by at least one layer of at least a second material that is different than the first material, wherein a flexure arm of the one or more flexure arms comprises the first material and is shaped based on a shape of a corresponding cavity within which the first material is deposited, and removing at least a part of the second material that at least partially surrounds the flexure arm.
Regarding claims 11-19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera, comprising at least one optical lens, an image sensor, and a suspension assembly including an inner frame for coupling with the image sensor, an outer frame, one or more electrical traces at a first side of a substrate, and one or more flexure arms at a second side of the substrate facing opposite the first side, wherein the one or more flexure arms are configured to connect the inner frame with the outer frame to allow motion of the inner frame, together with the image sensor, in one or more directions relative to the outer frame, and wherein at least one of the one or more flexure arms includes a first material in a shape defined by one or more cavities created in a second material using one or more electroforming processes.
Regarding claim 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a device, comprising one or more processors, memory storing program instructions executable by the one or more processors to control operations of a camera, and the camera, comprising at least one optical lens, an image sensor, and a suspension assembly including an inner frame for coupling with the image sensor, an outer frame, one or more electrical traces at a first side of a substrate, and a plurality of flexure arms at a second side of the substrate facing opposite the first side, wherein the plurality of flexure arms are configured to connect the inner frame with the outer frame to allow motion of the inner frame, together with the image sensor, in one or more directions relative to the outer frame, and wherein adjacent flexure arms of the plurality of flexure arms are spaced apart according to an inter-arm spacing less than 180 micrometers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2022/0014677 to Smyth teaches a camera actuator with a suspended image sensor.
U.S. Patent Publication No. 2019/0141248 to Hubert et al. teaches optical image stabilization via a voice coil motor for moving an image sensor.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697